UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15327 CytRx Corporation (Exact name of Registrant as specified in its charter) Delaware 58-1642740 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11726 San Vicente Blvd., Suite 650 Los Angeles, CA (Address of principal executive offices) (Zip Code) (310) 826-5648 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).YesoNo þ Number of shares of CytRx Corporation common stock, $.001 par value, outstanding as of August 8, 2011: 149,057,885 million shares exclusive of treasury shares. CYTRX CORPORATION FORM 10-Q TABLE OF CONTENTS Page PART I. — FINANCIAL INFORMATION Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4.Controls and Procedures 17 PART II. — OTHER INFORMATION Item 5.Other Information 17 Item 6.Exhibits 17 SIGNATURES 18 INDEX TO EXHIBITS 19 1 PART I — FINANCIAL INFORMATION Item 1. — Financial Statements CYTRX CORPORATION CONDENSED BALANCE SHEETS (Unaudited) June 30, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Proceeds from sale of RXi, received January 6, 2011 — Receivable Investment in Adventrx Pharmaceuticals, at market — Income taxes recoverable — Interest receivable Prepaid expenses and other current assets Total current assets Equipment and furnishings, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Warrant liabilities Total current liabilities Commitment and contingencies Stockholders’ equity: Preferred Stock, $.01 par value, 5,000,000 shares authorized, including 15,000 shares of Series A Junior Participating Preferred Stock; no shares issued and outstanding — — Common stock, $.001 par value, 175,000,000 shares authorized; 109,857,885 and 109,840,445shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated comprehensive income, net of tax — Treasury stock, at cost (633,816 shares) ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed financial statements. 2 CYTRX CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: License revenue — — Expenses: Research and development General and administrative Loss before other income ) Other income: Interest income Other income, net Gain on warrant derivative liability Gain on sale of affiliate’s shares – RXi Pharmaceutical — — Income (loss) before provision for income taxes ) ) Provision for income taxes — Net income (loss) $ ) $ $ ) $ Other comprehensive income (net of tax) Unrealized gain on available-for-sale securities Comprehensive income (loss) $ ) $ $ ) $ Basic net income (loss) per share $ ) $ $ ) $ Basic weighted average shares outstanding Diluted net income (loss) per share $ ) $ $ ) $ Diluted weighted average shares outstanding The accompanying notes are an integral part of these condensed financial statements 3 CYTRX CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net Income (Loss) $ ) $ Adjustments to reconcile net income(loss) to net cash used in operating activities: Depreciation and amortization Retirement of fixed assets Non-cash gain on transfer of RXi common stock — ) Stock option and warrant expense Fair value adjustment on warrant liability ) ) Changes in assets and liabilities: Receivable Interest receivable Prepaid expenses and other current assets ) Income taxes recoverable — Accounts payable ) Accrued expenses and other current liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Net proceeds from sale of marketable securities Proceeds from sale of assets held for sale — Proceeds from sale of unconsolidatedsubsidiary shares Purchases of equipment and furnishings ) ) Net cash provided by investing activities Cash flows from financing activities: Net proceeds from exercise of stock options — Net cash provided by financing activities — Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash received during the period as interest income $ $ The accompanying notes are an integral part of these condensed financial statements. 4 NOTES TO CONDENSED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 1.Description of Company and Basis of Presentation CytRx Corporation (“CytRx” or the “Company”) is a biopharmaceutical research and development company engaged in the development of high-value human therapeutics, specializing in oncology. CytRx’s drug development pipeline includes clinical development of three product candidates for cancer indications, including a planned Phase 2 clinical trial for INNO-206 as a treatment for soft tissue sarcomas following an open-label Phase 1b safety and dose escalation clinical trial in patients with advanced solid tumors, clinical trials with tamibarotene for the treatment of non-small-cell lung cancer and acute promyelocytic leukemia, or APL, two Phase 2 proof-of-concept clinical trials with bafetinib in patients with advanced prostate cancer and high-risk B-cell chronic lymphocytic leukemia, or B-CLL, and an additional pharmacokinetic clinical trial with bafetinib in patients with brain cancer. The accompanying condensed financial statements at June 30, 2011 and for the three-month and six-month periods ended June 30, 2011 and 2010 are unaudited, but include all adjustments, consisting of normal recurring entries, that management believes to be necessary for a fair presentation of the periods presented. Prior period figures have been reclassified, wherever necessary, to conform to current presentation. Interim results are not necessarily indicative of results for a full year. Balance sheet amounts as of December 31, 2010 have been derived from the Company’s audited financial statements as of that date. The financial statements included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. The financial statements should be read in conjunction with the Company’s audited financial statements contained in its Annual Report on Form 10-K for the year ended December 31, 2010. The Company’s operating results will fluctuate for the foreseeable future. Therefore, period-to-period comparisons should not be relied upon as predictive of the results in future periods. 2.Recent Accounting Pronouncements In June2011, the FASB issued a final standard requiring entities to present net income and other comprehensive income in either a single continuous statement or in two separate, but consecutive, statements of net income and other comprehensive income. The new standard eliminates the option to present items of other comprehensive income in the statement of changes in equity. The new requirements do not change which components of comprehensive income are recognized in net income or other comprehensive income, or when an item of other comprehensive income must be reclassified to net income. Also, earnings per share computations do not change. The new requirements are effective for interim and annual periods beginning after December15, 2011, with early adoption permitted. Full retrospective application is required. As this standard relates only to the presentation of other comprehensive income, the adoption of this accounting standard will not have an impact on the Company’s consolidated financial statements. In May 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standard (“IFRS”), to converge fair value measurement and disclosure guidance in U.S. GAAP with the guidance in the International Accounting Standards Board’s (“IASB”) concurrently issued IFRS 13, Fair Value Measurement. The amendments in ASU 2011-04 do not modify the requirements for when fair value measurements apply; rather, they generally represent clarifications on how to measure and disclose fair value under ASC 820, Fair Value Measurement. The amendments in the ASU 2011-04 are effective prospectively for interim and annual periods beginning after December15, 2011. Early adoption is not permitted for public entities. The Company is currently assessing the impact of ASU 2011-04 on its financial statements. Adoption of this standard is not expected to have a material impact on the financial statements. In April 2010, the FASB issued Accounting Standard Update (“ASU”) No.2010-17, Milestone Method of Revenue Recognition, which provides guidance on applying the milestone method to milestone payments for achieving specified performance measures when those payments are related to uncertain future events. However, the FASB clarified that, even if the requirements in this ASU are met, entities would not be precluded from making an accounting policy election to apply another appropriate accounting policy that results in the deferral of some portion of the arrangement consideration. The ASU is effective for periods beginning on or after June15, 2010. Entities can apply this guidance retrospectively as well as prospectively to milestones achieved after adoption. This update had no impact on the Company’s financial statements. 5 3.Marketable Securities The Company held $19.1 million of marketable securities at June 30, 2011.The Company has classified these investments as available for sale.These investments are comprised of federally insured certificates of deposit as follows: $3 million with a maturity date of July 14, 2011; $8.1 million with a maturity date of July 28, 2011; and $6 million with a maturity date of March 29, 2012. 4.Investment in ADVENTRX Pharmaceuticals On April 8, 2011, ADVENTRX Pharmaceuticals completed its acquisition of SynthRx, Inc., in which the Company held a 19.1% interest. As a result of the transaction, the Company received approximately 126,000 shares of common stock of ADVENTRX.The Company will be entitled to receive an additional 37,000 shares of common stock of ADVENTRX, which shares are currently held in an escrow account established in connection with the acquisition, except to the extent the shares are applied to satisfy potential indemnification obligations to ADVENTRX.If all of the development milestones under the acquisition agreement were to be achieved, the Company also would be entitled to receive up to 2.9 million additional ADVENTRX shares. The Company’s ADVENTRX shares are “restricted” securities within the meaning of the federal securities laws and are subject to certain transfer and voting restrictions under a Stockholders' Voting and Transfer Restriction Agreement. The 126,000 shares of common stock are marked to market, based on the closing price at June 30, 2011 of $3.01 per share. 5.Investment in RXi Pharmaceuticals In March 2010, the Company received proceeds from the redemption of 675,000 shares of common stock of its former subsidiary, RXi Pharmaceuticals Corporation, or RXi, for a total of $3.8 million. In June 2010, the Company sold 2.0 million common shares of RXi and in December 2010, disposed of its remaining RXi shares for approximately $6.9 million. 6. Basic and Diluted Loss Per Common Share Basic and diluted net income (loss) per common share is computed based on the weighted-average number of common shares outstanding. Common share equivalents (which consist of options and warrants) are excluded from the computation of diluted net income (loss) per common share where the effect would be anti-dilutive.Common share equivalents that could potentially dilute basic earnings per share in the future and that were excluded from the computation of diluted net income (loss) per share totaled approximately 19.1 million shares for each of the three-month and six-month periods ended June 30, 2011 and 13.3 million shares and 11.3 million shares, respectively, for the three-month and six-month periods ended June 30, 2010. 7. Warrant Liabilities Liabilities measured at market value on a recurring basis include warrant liabilities resulting from the Company’s past equity financing. In accordance with ASC 815-40 (formerly EITF (Emerging Issues Task Force) 00-19, Accounting for Derivative Financial Instruments Indexed to and Potentially Settled in a Company’s Own Stock, the warrant liabilities are being marked to market each quarter-end until they are completely settled. The warrants are valued using the Black-Scholes method. The warrants do not contain any down round provisions. The gain or loss resulting from the marked to market calculation is shown on the Consolidated Statements of Operations as Gain or Loss on warrant derivative liability. The Company recognized a gain of $0.6 million and $1.3 million for the three-month periods ended June 30, 2011 and 2010, respectively, and $1.2 million and $1.4 million for the six-month periods ended June 30, 2011 and 2010, respectively. 8.Stock Based Compensation The Company has a 2000 Long-Term Incentive Plan under which 10.0 million shares of common stock were originally reserved for issuance.As of June 30, 2011, there were approximately 7.2 million shares subject to outstanding stock options. This plan expired on August 6, 2010, and thus no further shares are available for future grant under this plan. The Company also has a 2008 Stock Incentive Plan under which 10.0 million shares of common stock were originally reserved for issuance.As of June 30, 2011, there were 2.8 million shares subject to outstanding stock options and 7.2 million shares available for future grant under this plan. The Company has adopted the provisions of ASC 718, which requires the measurement and recognition of compensation expense for all stock-based awards made to employees and non-employees. 6 For stock options and stock warrants paid in consideration of services rendered by non-employees, the Company recognizes compensation expense in accordance with the requirements of ASC 718, Accounting for Equity Instruments that are Issued to other than Employees for Acquiring, or in Conjunction with Selling Goods or Services and ASC 505, Accounting Recognition for Certain Transactions involving Equity Instruments Granted to Other Than Employees, as amended. Non-employee option grants that do not vest immediately upon grant are recorded as an expense over the vesting period. At the end of each financial reporting period, the value of these options, as calculated using the Black-Scholes option-pricing model, is determined, and compensation expense recognized or recovered during the period is adjusted accordingly. Since the fair market value of options granted to non-employees is subject to change in the future, the amount of the future compensation expense is subject to adjustment until the common stock options are fully vested. The following table sets forth the total stock-based compensation expense resulting from stock options and warrants included in the Company’s unaudited interim statements of operations: Three Months Ended June 30, Six Months Ended June 30, Research and development — employee $ General and administrative — employee Total employee stock-based compensation $ Research and development — non-employee $ General and administrative — non-employee - Total non-employee stock-based compensation $ During the six-month period ended June 30, 2011, the Company issued stock options to purchase 250,000 shares of its common stock. The fair value of the stock options granted in the six-month period listed in the table below was estimated using the Black-Scholes option-pricing model, based on the following assumptions: Six Months Ended June 30, 2011 Six Months Ended June 30, 2010 Risk-free interest rate % 2.37% - 2.97 % Expected volatility % 92.5% - 99.4
